Ingraham, P. J.:
This proceeding came before the court on the petition of the respondent for a rehearing of the application to disbar him and for his reinstatement. The opinion of this court in the original disbarment proceeding (Matter of Metropolitan Street R. Co. [In re Oppenheim] 58 App. Div. 510) contains a full statement of the facts. The matter was referred to the official referee, who has reported in favor of the application and that the respondent should be reinstated. The facts that have developed since the original application was heard are fully set forth in the report of the referee, and it is quite evident that the witnesses before the referee in the original proceeding are thoroughly discredited and that a finding based upon then- evidence should not be allowed to stand, and as the referee is now satisfied that, as an original proposition, the respondent was not guilty of the charges upon which he was disbarred, and as the representative of the Bar Association, who appeared before the referee, has approved the report of the referee, I think that we should on his report reinstate the respondent as an attorney and counsellor at law. It is so ordered. McLaughlin, Laughlin, Clarke and Scott, JJ., concurred. Respondent reinstated. Order to be settled on notice.